MEMORANDUM **
Lorenzo Verduzco-Lopez appeals his conviction and sentence imposed following his guilty plea to one count of importation of cocaine in violation of 21 U.S.C. §§ 952 and 960, and aiding and abetting under 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Verduzco-Lopez’s contention that the district court improperly estimated the amount of cocaine found at the Franklin Avenue apartment lacks merit because the district court based its estimate on the amount stated in the presentence report in determining the base offense level. We conclude that the presentence report, to which Verduzco-Lopez did not object, contained sufficient indicia of reliability to allow the district court to calculate the total amount of cocaine. Cf. United States v. Romero-Rendon, 220 F.3d 1159, 1162-63 (9th Cir.2000) (holding that district court does not abuse its discretion in determining a sentence based on a presentence report that contains sufficient indicia of reliability of defendant’s criminal history); United States v. Marin-Cuevas, 147 F.3d 889, 895 (9th Cir.1998) (same).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.